DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 11,087,665 in view of Kim et al. (US 2015/0340014). 

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 11,087,665
A display apparatus comprising: 
a display panel which comprises a gate line and a data line, and displays an image based on input image data; 
a gate driver which outputs a gate signal to the gate line; 


and a driving controller 
which 





determines a first gate driving frequency of a first area of the display panel based on a flicker value according to a grayscale value of the first area and 




a second gate driving frequency of a second area of the display panel based on a flicker value according to a grayscale value of the second area.
A display apparatus comprising: 
a display panel which comprises a gate line and a data line, and displays an image based on input image data; 
a gate driver which outputs a gate signal to the gate line; 
a data driver which outputs a data voltage to the data line; 
and a driving controller comprising: 
an area divider which divides the input image data into first area data and second area data; 
a first variable frequency driver which 
determines a first driving frequency of the first area data based on a flicker value according to a grayscale value of the first area data and generates a first data signal of the first driving frequency when the first area data represents a still image; 
and a second variable frequency driver which determines 
a second driving frequency of the second area data based on a flicker value according to a grayscale value of the second area data and generates a second data signal of the second driving frequency when the second area data represents a still image.
Claim 1 of U.S. Patent No. 11,087,665 differs from that of claim 1 of Instant Application in that it fails to explicitly disclose that the driving frequency is gate driving frequency and that the areas are areas of the display panel.
In the same field of endeavor, Kim discloses a display apparatus with reduced power consumption, wherein a gate driving frequency of the display panel is determined based on a flicker value according to a grayscale value (the driving frequency deciding unit 173 may calculate grayscale of the image data, and decide the driving frequency corresponding to the grayscale using the flicker profile [0072], the determined frequency controls scan driving unit 130 of fig. 1 to output image data to display panel 110A of fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 11,087,665 and the teachings of Kim, such that the driving frequency was gate driving frequency and that the areas were areas of the display panel as disclosed by Kim, with motivation to provide a display with flicker-free image (Kim [0072]) and reduced power consumption (Kim [0008]).


Claim 2 is similarly rejected over claim 1 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 3 is similarly rejected over claim 2 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 4 is similarly rejected over claim 3 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 5 is similarly rejected over claim 4 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 6 is similarly rejected over claim 5 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 7 is similarly rejected over claim 6 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 8 is similarly rejected over claim 7 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 9 is similarly rejected over claim 8 of U.S. Patent No. 11,087,665 in view of Kim.
Claim 10 is similarly rejected over claim 9 of U.S. Patent No. 11,087,665 in view of Kim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Na et al. (US 2016/0111055).

As to claim 1, Kim discloses a display apparatus comprising: a display panel which comprises a gate line and a data line (display panel 110A of fig. 1), and displays an image based on input image data (image data from processor 200 of fig. 1); a gate driver which outputs a gate signal to the gate line (scan driving unit 130 of fig. 1); and a driving controller (controller 170 of fig. 1) which determines a first gate driving frequency of the display panel based on a flicker value according to a grayscale value of the display panel (the driving frequency deciding unit 173 may calculate grayscale of the image data, and decide the driving frequency corresponding to the grayscale using the flicker profile [0072], the determined frequency controls scan driving unit 130 of fig. 1 to output image data to display panel 110A of fig. 1). Kim does not explicitly disclose that the display panel is divide in a first area and a second area and the driving controller determines gate driving frequency for each area.
In the same field of endeavor, Na discloses a display apparatus, wherein the display panel (100 of fig. 1) is divide in a first area and a second area (areas DAA and DAB of fig. 2) and the driving controller determines gate driving frequency for each area (timing controller 200 determines a driving frequency of the display panel 100 based on the input image data RGB [0059], the first driving frequency of the first display area DAA may be different from the second driving frequency of the second display area DAB [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and the teachings of Na, such that display was divided in multiple areas and the driving controller determines gate driving frequency for each area as disclosed by Na, with motivation to provides a display apparatus capable of reducing a power consumption (Na, [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623